EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erin Cardinal on 8/1/2022.

The application has been amended as follows: 
Claim 3:
The tissue visualization device of Claim [1] 2, wherein the fluid is selected from the group consisting of an anti-inflammatory agent, a growth factor, and an anti- bacterial agent.
Claim 4:
The tissue visualization device of Claim [1] 2, wherein the fluid comprises stem cells.
Claim 5:
The tissue visualization device of Claim [1] 2, wherein the fluid comprises a synthetic lubricant.
Claim 6:
The tissue visualization device of Claim [1] 2, wherein the lumen is further configured to aspirate fluid.
Allowable Subject Matter
Claims 1-6, 8-11, 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the tissue visualization device of claim 1, inter alia a tissue visualization device comprising: a handpiece, the handpiece comprising a control; an elongated body extending along a longitudinal axis between a proximal end affixed to the handpiece and a sharpened tip, the sharpened tip configured to pierce through tissue along the longitudinal axis; a visualization element extending through the elongated body, the visualization element comprising a visualization sensor positioned at a distal end of the visualization element, the proximal end of the visualization element terminating in the handpiece, the distal end of the visualization element comprising a preformed deflection away from the longitudinal axis such that the visualization sensor is configured to view along a viewing axis angled from the longitudinal axis, the preformed deflection forming a point of sliding contact with the elongated body; wherein the control is configured to axially position the elongated body between a proximal position in which the sharpened tip is proximal to the distal end of the visualization element, and a distal position in which the sharpened tip is distal to the distal end of the visualization element; and wherein the handpiece is integrally connected to the elongated body and the visualization element such that the handpiece, the visualization element, and the elongated body comprise a single integrated unit.  The bold and underlined limitations are for emphasis which are the features, in combination, not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US4624243A     US9265899B2     US6193692B1     US6783491B2     US6447444B1     US5467762A     US5658236A     US5569160A     US5406940A     US6001084A     US8727969B2     US4254762A     US6905489B2     US8277411B2     US5354302A     US6126592A     US20100274081A1     US20100125166A1     US20050261717A1     US20100094231A1     US20080108869A1     US20110178367A1     US20090043167A1     US20110124964A1     US20100056862A1     US20090112059A1     US20070260273A1     US20150196197A1     US20100249750A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        August 1, 2022